     Case 1:20-cv-01430-DAD-BAM Document 24 Filed 08/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    IAN WILSON,                                        Case No. 1:20-cv-01430-DAD-BAM (PC)
12                       Plaintiff,                      ORDER GRANTING REQUEST TO OPT-
                                                         OUT OF POST-SCREENING ADR PROJECT
13           v.                                          (ECF No. 23)
14    TORRES, et al.,                                    ORDER LIFTING STAY OF PROCEEDINGS
15                       Defendants.                     ORDER VACATING NOVEMBER 5, 2021
                                                         SETTLEMENT CONFERENCE
16                                                       (ECF No. 22)
17                                                       ORDER DIRECTING CLERK OF COURT TO
                                                         ISSUE DISCOVERY AND SCHEDULING
18                                                       ORDER AND CONSENT/DECLINE FORM
19

20          Plaintiff Ian Wilson (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights

21   action pursuant to 42 U.S.C. § 1983. This action proceeds on Plaintiff’s first amended complaint

22   against for claims of deliberate indifference to serious medical needs in violation of the Eighth

23   Amendment against Defendants Longia and Pagal for allegedly cancelling an approved surgery in

24   October 2019 and against Defendant Toor for allegedly not providing medication to Plaintiff in

25   August 15, 2019.

26          On August 2, 2021, the Court identified this case as an appropriate case for the post-

27   screening ADR (Alternative Dispute Resolution) project, and stayed the action to allow the

28   parties an opportunity to settle their dispute before the discovery process begins. (ECF No. 22.)
                                                        1
     Case 1:20-cv-01430-DAD-BAM Document 24 Filed 08/25/21 Page 2 of 2


 1   The Court’s order granted Defendants time to investigate and determine whether to opt out of the

 2   post-screening ADR project.

 3          On August 25, 2021, Defendants filed a reqest to opt-out of early ADR. (ECF No. 23.)

 4   Defendants state that after investigating Plaintiff’s claims and meeting and conferring,

 5   Defendants do not anticipate that a settlement conference at this juncture would be fruitful. (Id.)

 6   Therefore, the stay is lifted, and the November 5, 2021, settlement conference is vacated. This

 7   case is now ready to proceed.

 8          If the parties wish to set a settlement conference with the Court at a later date, they should

 9   so inform the Court. However, the parties are also reminded that they are not precluded from

10   negotiating a settlement without judicial assistance.

11          Accordingly, IT IS HEREBY ORDERED that:

12          1.      Defendants’ request to opt out of early alternative dispute resolution, (ECF No.

13                  23), is GRANTED;

14          2.      The stay of this action, (ECF No. 22), is LIFTED;

15          3.      The November 5, 2021 settlement conference is VACATED;

16          4.      The Clerk of the Court is DIRECTED to issue a discovery and scheduling order

17                  and a consent/decline form to Defendants; and

18          5.      The parties may proceed with discovery pursuant to the discovery and scheduling

19                  order to be issued by separate order.

20
     IT IS SO ORDERED.
21

22      Dated:     August 25, 2021                            /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                       2
